Citation Nr: 1432880	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to spousal dependency allowance for the Veteran's spouse, B.G.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to May 1968, and active duty for training from July 1989 to December 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

B.G. is the Veteran's current dependent spouse.


CONCLUSION OF LAW

The criteria for a dependency allowance for the Veteran's dependent spouse, B.G., have been met.  38 U.S.C.A. §§ 103(c), 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.204, 3.205 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks dependency allowance for his current wife, B.G.

For purposes of establishing entitlement to VA benefits, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decrees.  38 C.F.R. § 3.205.

In addition, VA will accept the written statement of a claimant as proof of dissolution of a marriage, for purposes of determining entitlement to benefits, provided that the statement contains: the date (month and year) and place of the event and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1); see also VA Adjudication Procedures Manual M21-1MR, Part III, Subpart iii, Chapter 5, Section B.a.  Other evidence is required under certain circumstances such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2) .

The Board notes that dependency allowance for the Veteran's spouse, B.G., was initially denied because the Veteran was in receipt of dependency benefits for M.G., his ex-wife, at the time he filed a claim for benefits for B.G.  The RO determined that the Veteran had been in receipt of dependency allowance for M.G. for nearly five years after their divorce and that he misrepresented the fact that he was married to M.G. on several occasions.  See, e.g., Statement to VA (December 28, 2001); Status of Dependency Questionnaire (January 2, 2002).

A Certificate of Divorce Absolute shows that the Veteran's marriage to M.G. dissolved on June 8, 1998.  In December 2010, the clerk of the court for the county in which the Veteran and M.G. were married confirmed the veracity of the Certificate.  Although another document references an August 2002 date, the greater weight of the evidence shows that the Veteran was divorced from M.G. in June 1998.

A Certificate of Marriage shows that the Veteran married B.G. on January 15, 2003.  

Having sufficiently established the dissolution of the Veteran's first marriage, the Board finds that the Veteran is entitled to a dependency allowance for his current dependent spouse, B.G.

Dependency allowance for his current wife, B.G., is therefore warranted.


ORDER

Spousal dependency allowance for the Veteran's spouse, B.G., is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


